MEMORANDUM **
Richard Mosley appeals from the sentence imposed following his guilty plea to conspiracy to manufacture and distribute phencyclidine, in violation of 21 U.S.C. § 841(a)(1) and 846. Mosley contends that the district court erred by denying his motion for downward departure based upon minor role, medical condition and criminal history category.
In his plea agreement, Mosley waived his right to appeal any sentence that was constitutional, was within the statutory maximum and was based on an adjusted offense level of 29 or below. Because the district court imposed a sentence that comported with the conditions set forth in the plea agreement, we lack jurisdiction over this appeal. See United States v. Anglin, 215 F.3d 1064,1065-68 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.